Citation Nr: 0918322	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-17 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for synovitis of the left hand and fifth 
finger.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for lumbar disc disease 
with spondylosis of the thoracic spine (a "back 
disability").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDINGS OF FACT

1.  The Veteran does not have amputation of the little finger 
with metacarpal resection involving loss of more than one-
half the bone.

2.  The Veteran does not have hearing loss related to 
service.

3.  The Veteran's back disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for synovitis 
of the left hand and fifth finger have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.71a, Diagnostic Codes 5156, 5227 (2008). 

2.  Service connection for bilateral hearing loss and a back 
disability is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Synovitis of the left hand and fifth finger

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected synovitis of the left hand 
and fifth finger was originally evaluated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227, for 
ankylosis of the ring or little finger.  Under DC 5227, a 
noncompensable evaluation is warranted for unfavorable or 
favorable ankylosis of either finger.  A note to DC 5227 
recommends considering whether evaluation as amputation is 
warranted and whether additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  
Additionally, DC 5227(3)(i) notes that if both the 
metacarpophalangeal and proximal interphalangeal joints of a 
digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, 
evaluate as amputation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.

In a November 2008 rating decision, the RO granted a 10 
percent disability rating for the left hand and fifth finger 
by analogy to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5156.  
Under DC 5156, a 10 percent evaluation is warranted for 
amputation of the little finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto.  

Important for this case, a 20 percent evaluation under this 
code is warranted for amputation of the little finger with 
metacarpal resection (more than one-half the bone lost).  

The Veteran contends that he is entitled to a higher initial 
disability evaluation for his service-connected synovitis of 
the left hand and fifth finger.

The Veteran was afforded a VA examination in April 2005.  The 
Veteran complained of diminished grip strength of the left 
hand, constant swelling and pain, and that the little finger 
would not straighten.  

Upon physical examination, the gap between the proximal 
transverse crease of the palm to the left little fingertip 
was 2 centimeters.  Left hand strength was moderately reduced 
at the bottom of the palm.  There was ankylosis of the left 
ring finger proximal interphalangeal joint with a favorable 
position, ankylosis of the left ring finger distal 
interphalangeal joint in an unfavorable position, and 
ankylosis of the left little finger proximal interphalangeal 
and distal interphalangeal joints in unfavorable positions, 
therefore no range of motion was conducted for these joints.  
The diagnosis was chronic synovitis of the left hand and 
fifth finger.

The Veteran was afforded a second VA examination in January 
2007.  The Veteran complained of left fifth finger pain and 
cramping, worsened by trying to write, tie his shoes, or use 
a remote control, which the Veteran noted was "about all 
[he] can do with that hand".  Symptoms were increased in 
cold weather.  The Veteran reported an occasional numbness or 
tingling sensation to the ulnar aspect of the fifth finger.  
The Veteran stated that the fifth finger "doesn't work, is 
useless, and it might as well be off".  

Upon physical examination of the left little finger, the 
metacarpal joint had flexion to 90 degrees, and the proximal 
interphalangeal joint had flexion of 40 to 60 degrees for a 
total of 20 degrees active motion.  There was no active range 
of motion at the distal interphalangeal joint, which was 
fixed at 10 degrees.  There was decreased hand grasp, and the 
Veteran was unable to involve the fifth finger in the hand 
grasp motion.  The finger was tender to palpation.  The 
examiner diagnosed loss of function of the left fifth finger 
and suspected flexor digitorum profundus avulsion at the 
insertion on the distal phalanx.

During a November 2008 formal hearing at the RO, the Veteran 
testified that the left little finger will only bend actively 
at the metacarpophalangeal joint.  The other two joints could 
be moved passively but "bounce back" to their original 
positions.  He testified to having no sensation on the outer 
edge of the fifth finger.

Based upon the January 2008 VA examination and testimony at 
the November 2008 RO formal hearing, the RO increased the 
rating for synovitis of the left hand and fifth finger to 10 
percent by analogy to DC 5156, which rates amputation of the 
little finger.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a disability 
rating greater than 10 percent for synovitis of the left hand 
and little finger.  The Veteran's left little finger has full 
flexion to 90 degrees at the metacarpophalangeal joint, which 
does not warrant a 20 percent rating analogous to amputation 
with metacarpal resection or more than one-half of the 
metacarpal bone lost.  Instead, the medical evidence 
indicates a disability analogous to amputation without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto, which warrants a 10 percent rating.

It is important for the Veteran to understand that without 
considering his problems associated with this disability, the 
current evaluation could not be justified. 

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's evaluation 
for synovitis of the left hand and fifth finger should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for synovitis of the left hand and 
fifth finger.  38 C.F.R. § 4.3.

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

3.  Bilateral hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this claims that his hearing 
was damaged due to his time in service, particularly while 
serving as a combat engineer.  

The evidence, including service personnel records (SPRs), 
indicates that the Veteran served as an atomic demolition 
munitions specialist in service.  In this case, the Board 
does not concede that the Veteran was exposed to loud noise 
during his service from December 1977 to February 1981, more 
than 28 years ago.

According to the evidence submitted, the veteran first 
reported the onset of bilateral hearing loss when filing this 
claim in 2005, approximately 24 years after his separation 
from active duty.  

This 24-year period between service and his first complaint 
of bilateral hearing loss provides highly probative evidence 
against the appellant's claim.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

The service treatment records (STRs) indicate normal hearing 
upon enlistment and at separation, providing limited evidence 
against this claim.

Simply stated, the Board finds that the medical records, 
indicating a disorder that was medically indicated many years 
after service, provide evidence against this claim.

A VA audiological evaluation was performed in April 2005.  
The Veteran reported hearing loss that occurred gradually 
over time.  The examiner's findings indicated bilateral 
hearing loss with subjective factors of difficulty conversing 
with others.  The examiner indicated a sensorineural hearing 
problem but offered no opinion on etiology or any connection 
to service.  

Another VA audiological evaluation was performed in December 
2006.  At that time, hearing was found to be within normal 
limits at 500 through 4000 Hertz bilaterally.  The examiner 
stated clearly that the Veteran has no hearing loss.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim, indicating a 
questionable problem that began decades after service with no 
connection to service.  The Board must find that the service 
and post-service medical record, indicating a disorder that 
began many years after service, if at all, outweigh the 
Veteran's lay contention that he has hearing loss as the 
result of his service. 

4.  Back disability

The Veteran claims that he has a current back disability as a 
result of service.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through March 2005.  There are complaints 
of back pain beginning in March 2005, many years after 
service.  Diagnoses of degenerative disc disease of the 
lumbar spine and spondylosis of the thoracic spine have been 
given.  

Based on the above, the evidence does show a current back 
disability, providing some evidence for this claim.

The STRs indicate an assessment of low back strain in 
December 1977.  In August 1978, the Veteran complained of low 
back pain and was assessed as having pulled a muscle.  The 
Veteran was placed on physical profile in October 1978 and 
bed rest was suggested in December 1978.  In May 1979, the 
Veteran complained of pain after having fallen on his back.  
In October 1979, the Veteran injured his lower back while 
working on a bridge.  No chronic diagnosis of the back was 
made on any occasion, and there are no further indications of 
complaints or treatment regarding back problems in service 
between October 1979 and separation in February 1981.  The 
STRs therefore reveal an acute condition that was resolved 
each time in service, providing evidence against this claim.  

The third requirement of service connection is a nexus 
between any current disability and service.

The Veteran was afforded a VA examination in April 2005.  
Muscle spasm of the thoracic spine was noted, as well as 
tenderness and ankylosis of the spine.  The ankylosis was 
deemed unfavorable due to difficulty walking because of a 
limited line of vision with 10 degrees forward leaning.  
There were signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement, assessed as sensory 
deficit of both lateral legs and lateral feet and of the 
backs of both thighs.  X-rays indicated mild to moderate 
diffuse thoracic spondylosis with more pronounced changes in 
the lower segments, as well as mild levoscoliosis with 
minimal diffuse spondylosis along with multi-level 
degenerative disc space narrowing of the lumbar spine.  The 
diagnosis was degenerative disc disease of the lumbar spine.  
No opinion was offered on the etiology or any relation to 
service of the thoracic and lumbar spine disorders.

The Veteran was afforded a second VA examination in January 
2007.  The Veteran reported use of a lumbar support brace.  
He complained of low back pain with driving over a half hour 
or with standing.  Pain varied between sharp and dull or 
throbbing and was described as constant since 1991 and off 
and on before then.  The Veteran reported occasional use of a 
cane.  X-rays revealed degenerative changes seen involving 
the lumbar spine with possible minimal lumbar scoliosis and 
minimal changes seen involving the thoracic spine.  The 
diagnosis was degenerative disc disease of the L5-S1, with 
slight scoliosis, slight palpable curvature to the spine, and 
thoracic spondylosis.  

The claims file was returned for a VA opinion in April 2007 
based upon the results of the January 2007 examination.  The 
opinion was that the current thoracic and lumbar spine 
conditions are less likely as not caused by or the result of 
entries noted in the service treatment records for mechanical 
low back pain and strain while on active duty.  The examiner 
noted that those conditions all existed more than 27 or 28 
years prior, and with the record being silent for any 
conditions of the back since that time frame, the examiner 
opined that it is less likely than not that those numerous 
instances of a back condition while on active duty had a 
significant causative relationship to the thoracic and lumbar 
spine findings on examination and X-ray in 2007.

The Board finds that the opinion of the VA examiner is 
entitled to great probative weight, as it is based upon 
complete physical examinations and a review of the Veteran's 
claims file and entire medical history included therein.

Even with evidence of a current back condition, based on the 
assessments in March 2005 and VA examinations in April 2005 
and January 2007, the Veteran served on active duty from 
December 1977 to February 1981.  There is nothing in the 
record to indicate a connection between the problems cited in 
2005 and service that ended over 24 years earlier.  See 
Maxson v. Gober, supra (holding that it was proper to 
consider the Veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a back disability.  There is simply no 
indication of any connection between service and the current 
problem years after service except the Veteran's statements, 
and the post-service medical record is found to provide 
evidence against such a finding, outweighing the Veteran's 
contentions.  There is no medical indication that the 
condition was incurred in or caused by service and sufficient 
evidence against such a finding and the Veteran's statements 
are outweighed by the medical evidence of record, indicating 
a problem related to something other than service, based on 
military service that ended many years ago, in light of a 
post-service record that is devoid of any back problem until 
decades after service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a back disability.  
In denying his claims, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
synovitis of the left hand and fifth finger.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through March 2005.  The veteran was provided an 
opportunity to set forth his or her contentions during the 
November 2008 RO formal hearing.  The appellant was afforded 
VA examinations in April 2005, December 2006, and January 
2007.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


